DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 26 June 2020 has been entered in full.  Claims 1-39 are cancelled.  Claims 40-56 are added.
Claims 40-56 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 July 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
1.	Claims 43 and 55 are objected to because of the following informalities: 
1a.	Claim 43 uses the acronyms “NEM”, “MMAE”, and “MMAF” without first defining what they represent. While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym and/or in each independent claim. 
.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

2.	Claims 40-46 and 48-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,662,235. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a protein comprising an EGFR binding FN3 domain protein substituted with at least one cysteine residue.
	Claim 1 of the instant application is directed to a protein comprising an amino acid sequence that is at least 87% identical to SEQ ID NO: 27, wherein the protein has at least one cysteine substitution at a position that corresponds to a position selected from the group consisting of residues 6, 8, 10, 11, 14, 15, 16, 20, 30, 34, 38, 40, 41, 45, 47, 48, 53, 54, 59, 60, 62, 64, 70, 88, 89, 90, 91, and 93 of the amino acid sequence of SEQ ID NO: 27.
	Meanwhile, claim 1 of the ‘235 patent recites a protein comprising an amino acid sequence of any one of SEQ ID NOs: 266-273, wherein the protein has at least one cysteine substitution at a position that corresponds to a position selected from the group consisting of residues 6, 8, 10, 11, 14, 15, 16, 20, 30, 34, 38, 40, 41, 45, 47, 48, 53, 54, 59, 60, 62, 64, 70, 88, 89, 90, 91, and 93 of the amino acid sequence of SEQ ID NO: 27.  It is noted that the amino acid sequences of SEQ ID NOs: 266-269 of the ‘235 patent claims comprise an amino acid sequence that is 97.3% identical to the amino acid sequence of SEQ ID NO: 27 of the instant application (see for example, sequence alignment attached to the instant Office Action as Appendix A; see also amino acids 2-95 of SEQ ID NO: 266, 267, 268, 269).  The amino acid sequences of SEQ ID NO: 270 and 271 of the ‘235 patent comprise an amino acid sequence that is 97.6% identical 
	Claim 41 of the instant application and claim 2 of the ‘235 patent recite that the protein is chemically conjugated to a thiol-reactive agent.  Claim 42 of the instant application and claim 3 of the ‘235 patent recite that the thiol-reactive agent is a maleimide moiety.  Claim 43 of the instant application and claim 4 of the ‘235 patent recite that the maleimide moiety is selected from the group consisting of NEM, PEG24-maleimide, fluorescein maleimide, MMAE, and MMAF.  Claims 44 and 45 of the instant application and claims 5 and 6 of the ‘235 patent recite the protein further comprises a half-life extending moiety, wherein the half-life extending moiety is CD8 binding molecule, albumin, an albumin variant, an albumin binding molecule, a polyethylene glycol (PEG), CD8, CD8 variant, or at least a portion of an Fc region of an immunoglobulin.  Claims 48-53 of the instant application and claims 10-15 of the ‘235 patent recite an isolated polynucleotide encoding the protein, a vector comprising the polynucleotide, an isolated host cell comprising the vector, and a method of producing the protein.	 
Applicant is also reminded that the U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d .


3.	Claims 40-46 and 48-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,072,663 in view of Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84), Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983), Kloti, A. (U.S. Patent 6,399,857) Lewin, B. (Genes IV, Oxford: Oxford University Press, 1990; pages 118-120), and Jain et al. (Pharmacol Res 32: 3526-3540, 2015). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a protein comprising an EGFR binding FN3 domain protein substituted with at least one cysteine residue.
	Claim 1 of the instant application is directed to a protein comprising an amino acid sequence that is at least 87% identical to SEQ ID NO: 27, wherein the protein has at least one cysteine substitution at a position that corresponds to a position selected from the group consisting of residues 6, 8, 10, 11, 14, 15, 16, 20, 30, 34, 38, 40, 41, 45, 47, 48, 53, 54, 59, 60, 62, 64, 70, 88, 89, 90, 91, and 93 of the amino acid sequence of SEQ ID NO: 27.
	Meanwhile, claim 1 of the ‘663 patent recites an engineered fibronectin type III (FN3) domain peptide comprising an amino acid residue substituted with a cysteine residue at an amino acid position selected from the group consisting of residues 6, 8, 10, 14, 15, 20, 45, 48, 53, 54, 
	Claims 44, 45, and 46 of the instant application and claims 2, 3 6, and 7 of the ‘663 patent recite that the protein further comprises a half-life extending moiety, wherein the half-life extending moiety is an albumin binding molecule, a polyethylene glycol (PEG), or at least a portion of an Fc region of an immunoglobulin.  
	Although the claims of the ‘663 patent are directed to an engineered FN3 domain peptide and instant claims 48-53 are directed to polynucleotides (vector, host cells), the nucleic acid sequences that encode the patented amino acid sequences can be determined and isolated by conventional methodologies known to one of skill in the art in view of the methods taught by KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). 

	Jain et al. teach that antibody drug conjugates are a promising class of cancer biopharmaceuticals, combining the selectivity, long- circulating half-lives, and little to no immunogenicity of monoclonal antibodies with the pharmacological potency of cytotoxic agents (page 3527, column 1, 1st paragraph).  Jain et al. disclose that the antibodies provide the delivery platform for selective targeting of tumor cells and the cytotoxic agent can be released within the tumor cells once delivered by the antibodies (page 3527, column 1).  Jain et al. indicate that the heterogeneity of antibody-drug conjugates can be controlled by introducing engineered cysteines into the sequence of the antibody (page 3528, column 2, last paragraph).  Jain et al. teach examples of antibodies conjugated to mitotic inhibitors, MMAE and MMAF (page 3530; Table I; page 3532, Table II).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the engineered fibronectin type III (FN3) domain peptide comprising an amino acid residue substituted with a cysteine residue at selected amino acid positions of the ‘663 patent by chemically conjugating the peptide to a thiol reactive drug (such as MMAE or MMAF) as taught by Jain et al.  The person of ordinary skill in the art would have been motivated to make that modification (i) because the claimed protein specifically binds and inhibits epidermal growth factor receptor (EGFR) and EGFR expression/activity plays a role in cancer (see ‘663, column 1, lines 46-58; column 4, lines 46-52) and (ii) to selectively deliver a thiol-reactive cancer drug to a tumor cell expressing EGFR (Jain et al., page 3527, column 1).  The person of ordinary skill in the art reasonably would have expected success because similar .  


4.	Claims 40-46 and 48-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-42 of copending Application No. 17/303,425 in view of Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84), Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983), Kloti, A. (U.S. Patent 6,399,857) and Lewin, B. (Genes IV, Oxford: Oxford University Press, 1990; pages 118-120). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a protein comprising an EGFR binding FN3 domain protein substituted with at least one cysteine residue.
	Claim 1 of the instant application is directed to a protein comprising an amino acid sequence that is at least 87% identical to SEQ ID NO: 27, wherein the protein has at least one cysteine substitution at a position that corresponds to a position selected from the group consisting of residues 6, 8, 10, 11, 14, 15, 16, 20, 30, 34, 38, 40, 41, 45, 47, 48, 53, 54, 59, 60, 62, 64, 70, 88, 89, 90, 91, and 93 of the amino acid sequence of SEQ ID NO: 27.
Meanwhile, claim 35 of the ‘425 application recites an engineered fibronectin type III (FN3) domain peptide comprising an amino acid sequence substituted with a cysteine residue at an amino acid position selected from the group consisting of residues 8, 10, 14, 15, 20, 45, 48, 54, 59, and 64 of the FN3 domain, wherein the amino acid positions of the residues of the FN3 domain correspond to the amino acid positions of SEQ ID NO: 27.  Claim 39 of the ‘425 application recites an engineered fibronectin type III (FN3) domain peptide comprising an amino 
Claim 41 of the instant application recites that the protein is chemically conjugated to a thiol-reactive agent.  Claims 38 and 42 of the ‘425 application recite that the protein further comprises a chemical entity conjugated to the cysteine residue.  The specification of the ‘425 application discloses that the protein is chemically conjugated to a chemical reagent comprising a maleimide moiety (page 6, 1st and 5th paragraphs; pages 56 and 87).  MPEP § 804 (II)(B)(2)(a) states that the specification can be used as a dictionary to learn the meaning of a term in the patent claim (see Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)).  “The Patent and Trademark Office (‘PTO' ) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.'  ” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also  HYPERLINK "http://mpep.uspto.gov/RDMS/detail/manual/MPEP/current/d0e18.xml#/manual/MPEP/current/d0e200409.xml"MPEP § 2111.01.

Although the claims of the ‘425 application are directed to an engineered FN3 domain peptide and instant claims 48-53 are directed to polynucleotides (vector, host cells), the nucleic acid sequences that encode the patented amino acid sequences can be determined and isolated by conventional methodologies known to one of skill in the art in view of the methods taught by Sambrook et al. (Molecular Cloning A Laboratory Manual, 2" edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84) and Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983). One skilled in the art can also use commercially available computer software to translate the polypeptide sequences of the ‘425 application to nucleic acid sequences (see for example, U.S. Patent 6,399,857; column 6, lines 50-57). There are sets of three nucleotides that make up a codon, many amino acids are specified by more than one codon (degeneracy of the code), and 61 of the 64 possible combinations of three bases are used to code for specific amino acids (the other three code for stop signals) (see Lewin, B. Genes IV, Oxford: Oxford University Press, 1990; pages 118-120, Figure 7.7). Thus, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the FN3 domain peptides of the ‘425 application claims by isolating the nucleic acids encoding such, as taught by Sambrook and Jaye et al. The person of ordinary skill in the art would have been motivated to make that modification because increased epidermal growth factor receptor (EGFR) expression/activity plays a role in cancer and the peptides of the '425 application are proteins that specifically bind EGFR and block binding of epidermal growth factor (EGF) to EGFR (see 1, last paragraph; page 5, 3rd full KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 40-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldberg et al. (US 2015/0104808; published 16 April 2015; cited on the IDS of 23 July 2020).


Conclusion
No claims are allowable.

The art made of record and not relied upon is considered pertinent to applicant's disclosure:

References that review the role of EGFR and c-Met in cancers (and/or discuss known inhibitors in cancer treatment):

Bou-Assaly et al.  Am J Neuroradiol 31: 626-627, 2010
Gridelli et al.  Anticancer Res 30: 1301-1310, 2010
Holubec et al.  Anticancer Res 36: 4421-4426, 2016
Lee et al.  Immunotargets Ther 5(4): 35-44, 2015
Lindsey et al.  Int Rev Cell Mol Biol 314: 1-41, 2015
Malik et al.  Clinical Cancer Res 20: 2029-2034, 2014
Mitsudomi et al.  FEBS J 277: 301-308, 2010
Qian et al. BMC Cancer14: 683, 2014



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
27 September 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647 

Appendix A
Qy= instant SEQ ID NO: 27
Db= SEQ ID NO: 266 of U.S. Patent 10,662,235


Title:          AASEQ1_09292021_120312
Perfect score:  490
Sequence:       1 LPAPKNLVVSEVTEDSARLS..........HNVYKDTNMRGLPLSAIFTT 94

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 194 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_09292021_120312.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     477   97.3    194  1  AASEQ2_09292021_120312                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_09292021_120312

  Query Match             97.3%;  Score 477;  DB 1;  Length 194;
  Best Local Similarity   97.9%;  
  Matches   92;  Conservative    1;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 LPAPKNLVVSEVTEDSARLSWDDPWAFYESFLIQYQESEKVGEAIVLTVPGSERSYDLTG 60
              |||||||||||||||||||||||||||||||||||||||||||||||||||| |||||||
Db          2 LPAPKNLVVSEVTEDSARLSWDDPWAFYESFLIQYQESEKVGEAIVLTVPGSCRSYDLTG 61

Qy         61 LKPGTEYTVSIYGVHNVYKDTNMRGLPLSAIFTT 94
              ||||||||||||||||||||||:|||||||||||
Db         62 LKPGTEYTVSIYGVHNVYKDTNIRGLPLSAIFTT 95
                                                                                                                                                                                                       

Appendix B
Qy= instant SEQ ID NO: 27
Db= SEQ ID NO: 270 of U.S. Patent 10,662,235



Title:          AASEQ1_09292021_121443
Perfect score:  490
Sequence:       1 LPAPKNLVVSEVTEDSARLS..........HNVYKDTNMRGLPLSAIFTT 94

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 194 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_09292021_121443.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     478   97.6    194  1  AASEQ2_09292021_121443                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_09292021_121443

  Query Match             97.6%;  Score 478;  DB 1;  Length 194;
  Best Local Similarity   97.9%;  
  Matches   92;  Conservative    1;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 LPAPKNLVVSEVTEDSARLSWDDPWAFYESFLIQYQESEKVGEAIVLTVPGSERSYDLTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 LPAPKNLVVSEVTEDSARLSWDDPWAFYESFLIQYQESEKVGEAIVLTVPGSERSYDLTG 61

Qy         61 LKPGTEYTVSIYGVHNVYKDTNMRGLPLSAIFTT 94
              | ||||||||||||||||||||:|||||||||||
Db         62 LCPGTEYTVSIYGVHNVYKDTNIRGLPLSAIFTT 95


Appendix C
Qy= instant SEQ ID NO: 27
Db= SEQ ID NO: 272 of U.S. Patent 10,662,235


Title:          AASEQ1_09292021_122104
Perfect score:  490
Sequence:       1 LPAPKNLVVSEVTEDSARLS..........HNVYKDTNMRGLPLSAIFTT 94

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 195 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_09292021_122104.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     486   99.2    195  1  AASEQ2_09292021_122104                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_09292021_122104

  Query Match             99.2%;  Score 486;  DB 1;  Length 195;
  Best Local Similarity   98.9%;  
  Matches   93;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LPAPKNLVVSEVTEDSARLSWDDPWAFYESFLIQYQESEKVGEAIVLTVPGSERSYDLTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 LPAPKNLVVSEVTEDSARLSWDDPWAFYESFLIQYQESEKVGEAIVLTVPGSERSYDLTG 61

Qy         61 LKPGTEYTVSIYGVHNVYKDTNMRGLPLSAIFTT 94
              ||||||||||||||||||||||:|||||||||||
Db         62 LKPGTEYTVSIYGVHNVYKDTNIRGLPLSAIFTT 95


Appendix D
Qy= instant SEQ ID NO: 27
Db= SEQ ID NO: 27 from U.S. Patent 11,072,663



US-16-227-597-27
; Sequence 27, Application US/16227597
; Publication No. US20190263915A1
; GENERAL INFORMATION
;  APPLICANT: Janssen Biotech, Inc.
;  TITLE OF INVENTION: CYSTEINE ENGINEERED FIBRONECTIN TYPE III DOMAIN BINDING MOLECULES
;  FILE REFERENCE: 689303-4U2 (JBI5039USCON1)
;  CURRENT APPLICATION NUMBER: US/16/227,597
;  CURRENT FILING DATE: 2018-12-20
;  PRIOR APPLICATION NUMBER: US 14/512,801
;  PRIOR FILING DATE: 2014-10-13
;  PRIOR APPLICATION NUMBER: US 61/890,539
;  PRIOR FILING DATE: 2013-10-14
;  NUMBER OF SEQ ID NOS: 265
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 27
;  LENGTH: 94
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: EGFR binding FN3 domain
US-16-227-597-27

  Query Match             100.0%;  Score 490;  DB 19;  Length 94;
  Best Local Similarity   100.0%;  
  Matches   94;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LPAPKNLVVSEVTEDSARLSWDDPWAFYESFLIQYQESEKVGEAIVLTVPGSERSYDLTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 LPAPKNLVVSEVTEDSARLSWDDPWAFYESFLIQYQESEKVGEAIVLTVPGSERSYDLTG 60

Qy         61 LKPGTEYTVSIYGVHNVYKDTNMRGLPLSAIFTT 94
              ||||||||||||||||||||||||||||||||||
Db         61 LKPGTEYTVSIYGVHNVYKDTNMRGLPLSAIFTT 94


Appendix E
Qy= instant SEQ ID NO: 27
Db= SEQ ID NO: 27 from Goldberg et al. (US 2015/0104808)


US-14-512-801-27
; Sequence 27, Application US/14512801
; Publication No. US20150104808A1
; GENERAL INFORMATION
;  APPLICANT: Goldberg, Shalom
;  APPLICANT:Jacobs, Steven
;  APPLICANT:Lin, Tricia
;  APPLICANT:O'Neil, Karyn
;  TITLE OF INVENTION: CYSTEINE ENGINEERED FIBRONECTIN TYPE III DOMAIN BINDING MOLECULES
;  FILE REFERENCE: JBI5039USNP
;  CURRENT APPLICATION NUMBER: US/14/512,801
;  CURRENT FILING DATE: 2014-10-13
;  PRIOR APPLICATION NUMBER: 61/890,539
;  PRIOR FILING DATE: 2013-10-14
;  NUMBER OF SEQ ID NOS: 265
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 27
;  LENGTH: 94
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: EGFR binding FN3 domain
US-14-512-801-27

  Query Match             100.0%;  Score 490;  DB 13;  Length 94;
  Best Local Similarity   100.0%;  
  Matches   94;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LPAPKNLVVSEVTEDSARLSWDDPWAFYESFLIQYQESEKVGEAIVLTVPGSERSYDLTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 LPAPKNLVVSEVTEDSARLSWDDPWAFYESFLIQYQESEKVGEAIVLTVPGSERSYDLTG 60

Qy         61 LKPGTEYTVSIYGVHNVYKDTNMRGLPLSAIFTT 94
              ||||||||||||||||||||||||||||||||||
Db         61 LKPGTEYTVSIYGVHNVYKDTNMRGLPLSAIFTT 94




Appendix F
Qy= instant SEQ ID NO: 41
Db= SEQ ID NO: 41 from Goldberg et al. (US 2015/0104808)


US-14-512-801-41
; Sequence 41, Application US/14512801
; Publication No. US20150104808A1
; GENERAL INFORMATION
;  APPLICANT: Goldberg, Shalom
;  APPLICANT:Jacobs, Steven
;  APPLICANT:Lin, Tricia
;  APPLICANT:O'Neil, Karyn
;  TITLE OF INVENTION: CYSTEINE ENGINEERED FIBRONECTIN TYPE III DOMAIN BINDING MOLECULES
;  FILE REFERENCE: JBI5039USNP
;  CURRENT APPLICATION NUMBER: US/14/512,801
;  CURRENT FILING DATE: 2014-10-13
;  PRIOR APPLICATION NUMBER: 61/890,539
;  PRIOR FILING DATE: 2013-10-14
;  NUMBER OF SEQ ID NOS: 265
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 41
;  LENGTH: 89
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: c-Met binding FN3 domain
US-14-512-801-41

  Query Match             100.0%;  Score 459;  DB 13;  Length 89;
  Best Local Similarity   100.0%;  
  Matches   89;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LPAPKNLVVSRVTEDSARLSWTAPDAAFDSFWIRYFEFLGSGEAIVLTVPGSERSYDLTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 LPAPKNLVVSRVTEDSARLSWTAPDAAFDSFWIRYFEFLGSGEAIVLTVPGSERSYDLTG 60

Qy         61 LKPGTEYVVNIMGVKGGKISPPLSAIFTT 89
              |||||||||||||||||||||||||||||
Db         61 LKPGTEYVVNIMGVKGGKISPPLSAIFTT 89